Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claim 2 is objected to because of the following informalities:  
“wherein the at least one detector includes a plurality of detectors”.  A suggested revision is as follows: “further comprising a plurality of detectors”.  
Claims 5, 11, and 16 are objected to because of the following informalities:  
“wherein a joining pipe pressure detector, which is a portion of the detectors”.  A suggested revision is as follows: “wherein a joining pipe pressure detector, which is a portion of the plurality of detectors”.  
Claims 8, 14, and 19 are objected to because of the following informalities:  
“controller configured to notify warning information”.  A suggested revision is as follows: “controller configured to provide warning information”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
Claim 1-3, 6-7, 9, 12-13, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pat. Pub. No. 20170062254 A1 to Hirochi (hereinafter Hirochi) and US. Pat. Pub. No. 20170372890 A1 to Hiriike et al (hereinafter Hiriike).
Regarding claim 1, Hirochi teaches substrate processing apparatus, comprising: a plurality of process chambers (100a, 110b) in which substrates are processed; a gas supplier (111a, 111b, 121b, 131b) configured to supply a gas to the process chambers; a plurality of process chamber exhaust pipes (224a, 224b) respectively connected to the plurality of process chambers; a common gas exhaust pipe (225a) disposed such that the respective process chamber exhaust pipes join together at downstream sides of the process chamber exhaust pipes (224a, 224b). (See Hirochi, Fig. 1, paragraphs 74-80 and Abstract).
Hirochi does not explicitly teach at least one detector configured to detect states of pressures in the process chamber exhaust pipes; and a plurality of inert gas supply pipes respectively connected to the process chamber exhaust pipes and configured to supply an inert gas into the process chamber exhaust pipes.  
Hiriike is directed to using an exhaust system to forming a film on a substrate in manufacturing a semiconductor device.
Hiriike teaches at least one detector (245) configured to detect states of pressures in the process chamber exhaust pipes; and a plurality of inert gas supply pipes (232g-h) respectively connected to the process chamber exhaust pipes (231 a-b, h) and configured to supply an inert gas into the process chamber exhaust pipes (231 a-b, h).  (See Hiriike, Fig. 1, Abstract and paragraph 28, 42, 33, 51, 59, and 96.)   
Examiner is considering a detector would be located in each of the plurality of process chamber exhaust pipes (224a, 224b) in the modified device of Hirochi based on the exhaust pipes having a sensor in the upstream location in Hiriike. (See Hiriike, Fig. 1,  paragraph 28.)   
It would have been obvious to a person of ordinary skill in the art before the effective filing date to include at least one detector configured to detect states of pressures in the process chamber exhaust pipes; and a plurality of inert gas supply pipes respectively connected to the process chamber exhaust pipes and configured to supply an inert gas into the process chamber exhaust pipes, because Hiriike teaches this would enable the use of purge gas to accelerate the removal of residual gas from the exhaust pipe.   (See Hiriike, Fig. 1, Abstract and paragraph 28, 42, 33, 51, 59, and 96.)   
Regarding claim 2, Hirochi does not explicity teach the at least one detector includes a plurality of detectors, and wherein the detectors are installed at the process chamber exhaust pipes respectively.  
Hiriike teaches one detector (245) installed at the process chamber exhaust pipes (231) respectively.  (See Hiriike, Fig. 1, Abstract and paragraph 28, 42, 33, 51, 59, and 96.)   
Examiner is considering a detector would be located in each of the plurality of process chamber exhaust pipes (224a, 224b) in the modified device of Hirochi based on the exhaust pipes having a sensor in the upstream location in Hiriike to meet the limitation where the at least one detector includes a plurality of detectors. (See Hiriike, Fig. 4, paragraph 28.)   
It would have been obvious to a person of ordinary skill in the art before the effective filing date to include the at least one detector includes a plurality of detectors, and wherein the detectors are installed at the process chamber exhaust pipes respectively, because Hiriike teaches this sensor and location to regulate the pressure in the process chamber (201) based on the information provided by the pressure sensor.   (See Hiriike, Fig. 1, Abstract and paragraph 28, 42, 33, 51, 59, and 96.)   
Regarding claims 3 and 9, Hirochi does not explicitly teach a regulator configured to control the supply of the inert gas from the inert gas supply pipes based on the states of pressures detected by the detector(s).  
Hiriike teaches a regulator (243e-h) configured to control the supply of the inert gas from the inert gas supply pipes based on the states of pressures detected by the detectors.  (See Hiriike, Fig. 1, Abstract and paragraph 28, 30, 33, 42, 51, 59, and 96.)   
Examiner is considering a detector would be located in each of the plurality of process chamber exhaust pipes (224a, 224b) in the modified device of Hirochi based on the exhaust pipes having a sensor in the upstream location in Hiriike to meet the limitation where the at least one detector includes a plurality of detectors. (See Hiriike, Fig. 1, paragraph 28.)   
It would have been obvious to a person of ordinary skill in the art before the effective filing date to include a regulator configured to control the supply of the inert gas from the inert gas supply pipes based on the states of pressures detected by the detector(s), because Hiriike teaches this structure would enable the supply of inert gas to control the pressure in the reactor.   (See Hiriike, Fig. 1, Abstract and paragraph 28, 30, 33, 42, 51, 59, and 96.)  
Regarding claims 6,12, and 17, Hirochi does not explicitly teach the process chamber exhaust pipes each include a longitudinal pipe disposed along a longitudinal direction and a lateral pipe disposed along a lateral direction, and wherein the inert gas supply pipes each are connected to the lateral pipe.  
Hiriike teaches the process chamber exhaust pipes each include a longitudinal pipe (231b) disposed along a longitudinal direction and a lateral pipe (231h) disposed along a lateral direction, and wherein the inert gas supply pipes (232e-h) each are connected to the lateral pipe (231h).  (See Hiriike, Fig. 1, Abstract and paragraph 28, 42, 33, 51, 59, and 96.)   
It would have been obvious to a person of ordinary skill in the art before the effective filing date to include the at least one detector includes a plurality of detectors, and wherein the detectors are installed at the process chamber exhaust pipes respectively, because Hiriike teaches this would enable the use of purge gas to accelerate the removal of residual gas from the exhaust pipe.   (See Hiriike, Fig. 1, Abstract and paragraph 28, 42, 33, 51, 59, and 96.)   
Regarding claims 7, 13, and 18,  Hirochi does not explicitly teach the supply of the inert gas from the inert gas supply pipes is performed such that a pressure difference among the pressures in the process chamber exhaust pipes detected by the detectors falls within a predetermined range.  
Hiriike teaches the supply of the inert gas from the inert gas supply pipes is performed such that a pressure difference among the pressures in the process chamber exhaust pipes detected by the detectors falls within a predetermined range. (See Hiriike, Fig. 1, Abstract and paragraph 28.)  Examiner is considering the supply of the inert gas from the inert gas supply pipes to be equivalent to the control of APC 244a. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to include the supply of the inert gas from the inert gas supply pipes is performed such that a pressure difference among the pressures in the process chamber exhaust pipes detected by the detectors falls within a predetermined range, because Hiriike teaches this would enable the pressure in the process chamber 201 to be regulated.   (See Hiriike, Fig. 4, Abstract and paragraph 28, 42, 33, 51, 59, and 96.)   
Claims 4-5,10-11, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pat. Pub. No. 20170062254 A1 to Hirochi (hereinafter Hirochi) and US. Pat. Pub. No. 20170372890 A1 to Hiriike et al (hereinafter Hiriike) as applied to claims 1, 2, and 9 and further in view of US Pat. Pub. No. 20190195219 A1 to Okuno et al (hereinafter Okuno).
Regarding claims 4, 10, and 15, Hirochi does not explicitly teach the inert gas supply pipes are connected to the process chamber exhaust pipes at upstream sides of detection positions of the detectors.  
Okuno is directed to removing by-products adhered to an exhaust device in a substrate processing apparatus. 
Okuno teaches the inert gas supply pipes (232f) are connected to the process chamber exhaust pipe (231) at upstream side of detection position of the detector (247). (See Okuno, Fig. 2, Abstract and paragraphs 5, 32, 37, 41, 99, and 123.)    
Examiner is considering the upstream side of detection position of the detector (247) in Okuno to be equivalent to the plural upstream sides of detection positions of the detectors in Hirochi based on the exhaust streams in both sides of Hirochi.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date to include the inert gas supply pipes are connected to the process chamber exhaust pipes at upstream sides of detection positions of the detectors, because Okuno teaches this structure would enable the pressure to be detected and a notification generation and transmission. (See Okuno, Abstract and paragraphs 5, 32, 37, 41, 99, and 123.)    
 Regarding claims 5, 11, and 16, Hirochi does not explicitly teach a joining pipe pressure detector, which is a portion of the at least one detector, is installed at the common gas exhaust pipe.
Hirochi teaches conductance adjustors (226a, 226b) are used in a common gas exhaust pipe (225a) with an APC (222a) and single exhaust pump (223a). (See Hirochi, paragraph 80 and Fig. 4.)
Hiriike teaches a regulator (243e-h) configured to control the supply of the inert gas from the inert gas supply pipes based on the states of pressures detected by the detectors.  (See Hiriike, Fig. 1, Abstract and paragraph 28, 30, 33, 42, 51, 59, and 96.)   
Hiriike teaches pressure is regulated based on APC valve which utilizes pressure information from a pressure sensor. (See Hiriike, paragraph 28.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date to include a joining pipe pressure detector, which is a portion of the at least one detector, installed at the common gas exhaust pipe, because Hiriike teaches a joining pipe pressure detector installed at the common gas exhaust pipe would enable the pressure information to be supplied to the APC valve in the common exhaust pipe in order to provide pressure control in the exhaust system.  (See Hiriike, Fig. 1, Abstract and paragraph 28, 30, 33, 42, 51, 59, and 96.)   

Claims 8,14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pat. Pub. No. 20170062254 A1 to Hirochi (hereinafter Hirochi) and US. Pat. Pub. No. 20170372890 A1 to Hiriike et al (hereinafter Hiriike) as applied to claims 1, 2, and 9 and further in view of US Pat. Pub. No. 20190390990 A1 to Krywyj et al (hereinafter Krywyj).
Regarding claims 8, 14, and 19, Hirochi does not explicitly teach a pressure data storage configured to store a detection result of the detectors as history information; and a controller configured to notify warning information when a difference between the detection result obtained by the detectors and the history information already stored in the pressure data storage is larger than a predetermined value.  
Krywyj is directed to detecting pressures in a fluid conduit.
Krywyj teaches a pressure data storage (340, 32) configured to store a detection result of the detectors as history information; and a controller (332) configured to notify warning information when a difference between the detection result obtained by the detectors and the history information already stored in the pressure data storage is larger than a predetermined value. (See Krywyj, Abstract and paragraphs 152, 156, 158, 163-165 and 181.)    
It would have been obvious to a person of ordinary skill in the art before the effective filing date to include a pressure data storage configured to store a detection result of the detectors as history information; and a controller configured to notify warning information when a difference between the detection result obtained by the detectors and the history information already stored in the pressure data storage is larger than a predetermined value, because Krywyj teaches this structure would enable the pressure to be detected and a notification generation and transmission. (See Krywyj, Abstract and paragraphs 152, 156, 158, 163-165 and 181.)   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477. The examiner can normally be reached Monday-Friday 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARL KURPLE/Primary Examiner
Art Unit 1717